DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Claim Objections
Claims 1, 7 and 13 are objected to because of the following informalities:
In line 7 of claim1, “each shader module” should be changed to “the shader module” in order to correct a lack of antecedent basis in the claims. Same corrected is suggested for claims 7 and 13. Appropriate correction is required.

Allowable Subject Matter
The indicated allowability of claims 6, 12 and 16 is withdrawn in view of the newly discovered reference(s) Orpaz et al. (US Publication Number 2002/0071604 A1).  Rejections based on the newly cited reference(s) follow.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7 and 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (US Publication Number 2013/0169827 A1, hereinafter “Santos”) in view of Orpaz et al. (US Publication Number 2002/0071604 A1, hereinafter “Orpaz”).

(1) regarding claim 1:
As shown in fig. 1, Santos disclosed a computer-implemented method of generating augmented image data (para. [0094], note that the system embodied for this invention can be implemented in a portable device which main features are illustrated in FIG. 1. The instructions used to drive the digital camera, location of the face in a photo, image processing for segmentation of regions of the face, among others, are processed in the CPU (110) (Central Processing Unit).), the method comprising the computer-implemented steps of: 
storing, in a memory (fig. 1, storage memory 112), data defining a plurality of virtual makeup products, each defined virtual makeup product having a color property value (para. [0094], note that the information and data, such as color palettes of products used in make-up and the photos with make-up applied are saved on the storage medium (112). Also see para. [0057], note that the user selects one of several styles of make-up that are reflected in the color palettes of products to be applied on the face. Several products are simulated (e.g., foundation, blush, shadows, lipstick, pencil outline, etc.), having their respective colors selected by the user, as well as its intensity and mode of application on the face.); 
receiving, via a user interface, user input selection of at least one virtual makeup product of the plurality of virtual makeup products (para. [0097], note that to assist in the targeting of regions of the face, we obtained first the points of interest. The system embodied by the present invention provides an interface to the user to adjust the regions of the face by the points of interest. These adjustments are necessary to refine the segmentation result of the regions to be made up); 
retrieving, from the memory, the color property value, both values associated with the at least one user  selected virtual makeup product (para. [0099], note that after the appropriate adjustments to the points of interest, then it creates the masks necessary to segment the regions of the face where the make-up is applied. Also see para. [0044] and para. [0057], note that then the user selects one of several styles of make-up that are reflected in the color palettes of products to be applied on the face. Several products are simulated (e.g., foundation, blush, shadows, lipstick, pencil outline, etc.), having their respective colors selected by the user, as well as its intensity and mode of application on the face); 
receiving data of an image captured by a camera (para. [0097], note that after capturing the photo, the procedure is performed to locate the face and segment regions of the same). 
Santos disclosed most of the subject matter as described as above except for specifically teaching a reflective lighting property value, and providing a shader module corresponding to each of the plurality of virtual makeup products, each shader module configured to modify input image data based on an input color property value and an input reflective lighting property value; and augmenting, using the shader module corresponding to the user selected virtual makeup product, the captured image data with the corresponding retrieved color property value, and the reflective lighting property value.
However, Santos teaches augmenting, using the shader module corresponding to the user selected virtual makeup product, the captured image data with the corresponding retrieved color property value (para. [0100], note that FIG. 4 shows the interface used for application of make-up with two toolbars (410) and (411) containing several features, such as product selection, color selection, style selection, actions to redo/undo make-up among others. After choosing the product and color that will be used, the user does the application of make-up. This process is performed from the touch screen of the portable device, by which it is possible to use the user's fingers to apply make-up, mix colors or increase the intensity of a given product. The result of applying make-up is displayed on the display of the portable device (412). shown in fig.4, 412). 
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose augmenting, using the shader module corresponding to the user selected virtual makeup product, the captured image data with the corresponding retrieved color property value, and the reflective lighting property value. The suggestion/motivation for doing so would have been in order to simulate different types of make-up in the portable device, reducing stress, cost and time spent in this process (para. [0024]). Therefore, it would have been obvious to obtain the invention as specified in claim 1.
In addition to that, Orpaz disclosed a reflective lighting property value, providing a shader module corresponding to each of the plurality of virtual makeup products, each shader module configured to modify input image data based on an input color property value and an input reflective lighting property value (para. [0040], note that for make-up products, the database includes the product name, brand, category, subcategory cost, and a brief description of the product. The database also includes appearance information for make-up products, which information includes a three-bit RGB color representation and two 1 byte parameters for layer texture and light reflectivity (i.e., "glossiness"). Also see para. [0024], color blending engine).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose and a reflective lighting property value, a shader module corresponding to each of the plurality of virtual makeup products, each shader module configured to modify input image data based on an input color property value and an input reflective lighting property value. The suggestion/motivation for doing so would have been in order to simulation of the appearance of make-up and fashion accessories on an image of a consumer, which allows the consumer to simulate various combinations of products and allows the consumer to simulate various application amounts of make-up products (para. [0004]). Therefore, it would have been obvious for Santos and Orpaz to obtain the invention as specified in claim 1.

 (2) regarding claim 4:
Santos further disclosed the method of claim 1, further comprising generating at least one augmentation representation based on respective predefined mask data identifying coordinates of a plurality of masked pixels, wherein the captured image data is augmented further based on the generated at least one augmentation representation (para. [0196], note that the following procedure describes the creation of the mask to the foundation (1714). The mask used for implementation of the considered base points on the face forming a polygon corresponding to the boundary region of the face, as shown in FIG. 25. The polygon is created by linking the points on the face with curved lines resulting Bezier interpolation and is represented by 2511. The application of the foundation corresponds to the region to fill the polygon, which are removed from the regions of the mouth, eyes and eyebrows). 

(3) regarding claim 5:
Santos further disclosed the method of claim 4, wherein generating the at least one augmentation representation comprises: 
receiving data identifying coordinates of a plurality of labelled feature points defining a detected object in the captured image (para. [0195], note that the mask used for implementation of the considered base points on the face forming a polygon corresponding to the boundary region of the face);  
generating at least one augmentation representation based on respective predefined mask data identifying coordinates of a plurality of masked pixels (para. [0195], note that the polygon is created by linking the points on the face with curved lines resulting Bezier interpolation and is represented by 2511), by:
retrieving data defining a plurality of polygonal regions of augmentation image data determined for the detected object, wherein the augmentation image data defines a plurality of augmentation values to be applied to the captured image data (para. [0196], note that we consider the positions of points of interest of the eyes and mouth, but ignore the pixels corresponding to the same regions as the regions of eyes and mouth are eliminated from the mask application foundation, making it necessary to perform processing in the region of the face mask to create the foundation (2112)), and wherein each polygonal region is defined by three or more vertices, each vertex of the three or more vertices being associated with a corresponding labelled feature point (para. [0160], note that the mask of the shadow region (1813) is created similarly to the first, but the points (vertices) of the polygons that make up this mask are calculated from the points of interest obtained for the regions of eyes and eyebrows); placing the retrieved plurality of polygonal regions over the respective mask data (para. [0160], note that we calculate the displacement and orientation of points of entry to obtain the points of the mask. For the mask used in the application of eye shadow, are used as input for seven (7) reference points); identifying polygonal regions that include at least one masked pixel; and storing data representing the identified subset of polygonal regions (para. [0161], note that the shadow mask introduces each eye 4 (four) points (vertices) that are obtained from 3 (three) points on the brow and four (4) of the eye, the right or left side. The points of eye shadow mask, items 7 (1918), 8 (1919), 9 (1920), 10 (1921) are obtained from the waypoints of the contour of the eye, represented by points 0 (1911), 1 (1912), 2 (1913) and third (1914), and the sights of the eyebrow, represented by four points (1915), 5 (1916) and 6 (1915). FIG. 19 illustrates the first step to obtain the points necessary to calculate the shadow mask of the left eye). 

(4) regarding claim 6:
Santos further disclosed the method of claim 1, further comprising locating an object in the captured image, by: 
storing a representation of the object, the representation including data defining a first object model and a corresponding trained function to fit the first object model to the captured image data (para. [0055], note that initially, the user captures the image of the face with the aid of a cross in preview mode. The detection of regions of the face is performed automatically for subsequent application of make-up), and data defining at least one second object model comprising a subset of the data defining the first object model (para. [0056], note that after detection, the user has the possibility to modify the lines demarcating the regions of the face detected automatically), and at least one corresponding trained function to fit the respective second object model to the captured image data, wherein the first object model defines a shape of the whole object and the at least one second object model defines a shape of a portion of the object (para. [0061], note that the system of the present invention allows user to use portable devices to simulate make-up and/or manipulate images captured or stored. The detection of interest points (eyes, mouth, eyebrow, face contour) in the face image of the user is automatic and adjustable, and the system allows the user to make the application of make-up by the fingers on a touch screen while avoiding the "blurring" of make-up in your application with hand gestures. Also see para. [0113]); 
Santos disclosed most of the subject matter as described as above except for specifically teaching determining an approximate location of the object in the captured image, by generating a candidate global shape of the object based on the first object model, and using the corresponding trained function to update the candidate object global shape based on the captured image data; and refining the location of the object in the captured image by splitting the candidate global shape into one or more candidate object sub-shapes based on the at least one second object models, and determining a location of the one or more candidate object sub-shapes based on the second object model and its corresponding trained function.
However, Orpaz disclosed determining an approximate location of the object in the captured image, by generating a candidate global shape of the object based on the first object model, and using the corresponding trained function to update the candidate object global shape based on the captured image data (para. [0044], nota that anchor points for locating accessory product images are defined by identifying (x,y) coordinates of associated pixels within the base image. For example: a point midway between the pupils can be identified as an anchor point for eye wear; points adjacent each ear lobe can be identified as an anchor points for earrings); and refining the location of the object in the captured image by splitting the candidate global shape into one or more candidate object sub-shapes based on the at least one second object models, and determining a location of the one or more candidate object sub-shapes based on the second object model and its corresponding trained function (para. [0046], note that the make-up application areas have blending regions wherein the alpha values range between the upper and lower limits (0<Alpha<255) indicating that the color of the associated make-up product should be blended, according to the alpha value, with the color of the associated pixel of the base image).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose determining an approximate location of the object in the captured image, by generating a candidate global shape of the object based on the first object model, and using the corresponding trained function to update the candidate object global shape based on the captured image data; and refining the location of the object in the captured image by splitting the candidate global shape into one or more candidate object sub-shapes based on the at least one second object models, and determining a location of the one or more candidate object sub-shapes based on the second object model and its corresponding trained function. The suggestion/motivation for doing so would have been in order to simulation of the appearance of make-up and fashion accessories on an image of a consumer, which allows the consumer to simulate various combinations of products and allows the consumer to simulate various application amounts of make-up products (para. [0004]). Therefore, it would have been obvious for Santos and Orpaz to obtain the invention as specified in claim 6.

(5) regarding claim 17:
Santos disclosed most of the subject matter as described as above except for specifically teaching wherein the reflective lighting property value emphasizes existing areas of brightness in the captured image.
However, Orpaz disclosed wherein the reflective lighting property value emphasizes existing areas of brightness in the captured image (para. [0040], note that the database also includes appearance information for make-up products, which information includes a three-bit RGB color representation and two 1 byte parameters for layer texture and light reflectivity (i.e., "glossiness"). For accessory products, the database includes the product name, category and cost, one or more digital images of each product, and an anchor point for each digital image.)
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the reflective lighting property value emphasizes existing areas of brightness in the captured image. The suggestion/motivation for doing so would have been in order to simulation of the appearance of make-up and fashion accessories on an image of a consumer, which allows the consumer to simulate various combinations of products and allows the consumer to simulate various application amounts of make-up products (para. [0004]). Therefore, it would have been obvious for Santos and Orpaz to obtain the invention as specified in claim 17.

(6) regarding claim 19:
Santos disclosed most of the subject matter as described as above except for specifically teaching wherein at least one virtual makeup product is a lipstick product and the reflective lighting property value includes one of a shininess property value, a glitter texture property value, a glitter amount property value and a lighting property value.
However, Orpaz disclosed wherein at least one virtual makeup product is a lipstick product and the reflective lighting property value includes one of a shininess property value, a glitter texture property value, a glitter amount property value and a lighting property value (para. [0027], nota that [0027] The categories in the category list 32 can include eyes, lips & face, accessories, nails, hair, and other categories of related items. The subcategory list 34 is dependent upon the category chosen (i.e., highlighted or clicked upon). As shown, if the lips & face category is chosen, the subcategory list 34 can include: lipstick, lip-gloss. Also see para. [0040]).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein at least one virtual makeup product is a lipstick product and the reflective lighting property value includes one of a shininess property value, a glitter texture property value, a glitter amount property value and a lighting property value. The suggestion/motivation for doing so would have been in order to simulation of the appearance of make-up and fashion accessories on an image of a consumer, which allows the consumer to simulate various combinations of products and allows the consumer to simulate various application amounts of make-up products (para. [0004]). Therefore, it would have been obvious for Santos and Orpaz to obtain the invention as specified in claim 19.

(7) regarding claim 20:
Santos disclosed most of the subject matter as described as above except for specifically teaching wherein at least one virtual makeup product is one of a blusher or eye shadow product and the reflective lighting property value includes a glitter amount property value and an intensity property value.
However, Orpaz disclosed wherein at least one virtual makeup product is one of a blusher or eye shadow product and the reflective lighting property value includes a glitter amount property value and an intensity property value (para. [0052], note that that the make up region has been fully covered with the color of the product, and was photographed at the same illumination and shading as the base image. This is achieved by using the intensities of the make-up area of base image (as a black and white image) to which the product color is applied. Also see para. [0085]).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein at least one virtual makeup product is one of a blusher or eye shadow product and the reflective lighting property value includes a glitter amount property value and an intensity property value. The suggestion/motivation for doing so would have been in order to simulation of the appearance of make-up and fashion accessories on an image of a consumer, which allows the consumer to simulate various combinations of products and allows the consumer to simulate various application amounts of make-up products (para. [0004]). Therefore, it would have been obvious for Santos and Orpaz to obtain the invention as specified in claim 20.

(8) regarding claim 21:
Santos disclosed most of the subject matter as described as above except for specifically teaching wherein each virtual makeup product is associated with defined texture data including the reflective lighting property value identifying a material property value of one of glossy property value or a matte property value.
However, Orpaz disclosed wherein each virtual makeup product is associated with defined texture data including the reflective lighting property value identifying a material property value of one of glossy property value or a matte property value (para. [0027], note that as shown, if the lips & face category is chosen, the subcategory list 34 can include: lipstick, lip-gloss, lip pencil, blush, foundation, power, and others. Also see para. [0040]).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein each virtual makeup product is associated with defined texture data including the reflective lighting property value identifying a material property value of one of glossy property value or a matte property value. The suggestion/motivation for doing so would have been in order to simulation of the appearance of make-up and fashion accessories on an image of a consumer, which allows the consumer to simulate various combinations of products and allows the consumer to simulate various application amounts of make-up products (para. [0004]). Therefore, it would have been obvious for Santos and Orpaz to obtain the invention as specified in claim 21.

The proposed rejection of Santos and Orpaz for claims 1, 4-6, renders obvious the steps of the system (fig. 1, para. [0094]) claims 7, 10-12 and the non-transitory computer-readable medium (fig. 1, storage medium 112) claims 13-16 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1, 4-6 are equally applicable to claims 7, 10-12 and 13-16.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos and Orpaz, further in view of Barba et al. (US Publication Number 2010/0291015 A1).

(1) regarding claim 18:
Santos disclosed most of the subject matter as described as above except for specifically teaching wherein the reflective lighting property value causes a sparkling effect on the captured image when the captured image moves between captured image frames.
However, Barba teaches wherein the reflective lighting property value causes a sparkling effect on the captured image when the captured image moves between captured image frames (para. [0106], note that where the optical effect is sparkling or twinkling, the second composition can, for example, comprise reflective particles, pearlescent agents or metal-coated particles, for example according to the formulation form or the destination of the mixture).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the reflective lighting property value causes a sparkling effect on the captured image when the captured image moves between captured image frames. The suggestion/motivation for doing so would have been in order to provide a makeup method for the lips capable of providing a personalized makeup (para. [0001]). Therefore, it would have been obvious for Santos, Orpaz and Barba to obtain the invention as specified in claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rogers et al. (US Patent Number 9,449,412 B1) disclosed a real-time simulation of the application of one or more cosmetic products to a portion of the body of a user being imaged in an image-capture environment that is subject to uncertain lighting conditions

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674